



EXHIBIT 10.3.6


DESIGNER BRANDS INC.
RESTRICTED STOCK UNITS AGREEMENT
This Agreement is entered into in Franklin County, Ohio. On the Grant Date,
Designer Brands Inc., an Ohio corporation (the “Company”), has awarded to the
Participant Restricted Stock Units (the “Restricted Stock Units” or “Award”),
representing an unfunded unsecured promise of the Company to deliver common
shares, without par value, of the Company (the “Shares”) to the Participant as
set forth herein. The Restricted Stock Units have been granted pursuant to the
Designer Brands Inc. 2014 Long-Term Incentive Plan, as amended (the “Plan”), and
shall be subject to all provisions of the Plan, which are incorporated herein by
reference, and shall be subject to the provisions of this Restricted Stock Units
Agreement (this “Agreement”). The participation of the Participant in the Plan
is entirely voluntary and not obligatory. Capitalized terms used in this
Agreement which are not specifically defined shall have the meanings ascribed to
such terms in the Plan. To the extent the terms and conditions set forth in this
Agreement differ in any way from the terms and conditions set forth in the Plan,
the terms of the Plan shall govern.


1.Vesting. The Restricted Stock Units shall vest on the          anniversary of
the Grant Date (the “Vesting Date”), provided that the Participant has been
continuously employed with the Company or any Subsidiary except as otherwise
provided in this Agreement. Notwithstanding the foregoing, in the event of a
Change in Control before the Participant’s Employment Termination, the
Restricted Stock Units shall become fully and immediately vested as of the date
of consummation of the Change in Control.


2.Non-Transferable and Unsecured Rights. Except as otherwise provided under this
Agreement and the Plan, until the Restricted Stock Units have vested under this
Agreement, the Restricted Stock Units granted herein and the rights and
privileges conferred hereby may not be sold, transferred, pledged, assigned, or
otherwise alienated, other than by will or the laws of descent and distribution.
Any attempted transfer in violation of the provisions of this paragraph shall be
void, and the purported transferee shall obtain no rights with respect to such
Restricted Stock Units.
The right of the Participant or his or her beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Participant nor his or her beneficiary shall have any rights in
or against any specific assets of the Company. The Restricted Stock Units
granted herein shall constitute general assets of the Company and may be
disposed of by the Company at such time and for such purposes, as it may deem
appropriate.


3.Termination of Employment.


(a)General. Except as set forth below or as otherwise provided for in an
Employment Arrangement (as defined below in Section 15), if an Employment
Termination occurs prior to the Vesting Date, then the Participant’s Award will
be canceled and all Restricted Stock Units shall be forfeited by the Participant
effective as of the Termination Date. The Participant will thereupon cease to
have any right or entitlement to receive any Shares with respect to those
canceled Restricted Stock Units.


(b)Death and Disability. If an Employment Termination occurs prior to the
vesting in full of the Restricted Stock Units by reason of the Participant’s
death or Disability, then any unvested Restricted Stock Units shall, except as
otherwise provided in this Agreement, immediately vest in full and shall not be
forfeited.


(c) Definitions. For purposes of this Award:
“Termination Date” means (i) the date designated by the Participant and the
Company or an affiliate in a written Employment Arrangement (as such term is
defined below in section 15) between the Participant and Company or an
affiliate, or (ii) if no written Employment Arrangement exists, the
Participant’s last day of active and actual employment with the Company or any
affiliate, whether that day is selected by agreement with the Participant,
unilaterally by the Company or its affiliate or otherwise and whether advance
notice (pursuant to contract, common or civil law) is or is not given to the
Participant and, except if required by applicable employment standards
legislation, no period of notice or payment in lieu of notice that is given or
ought to have been given to a Participant upon termination of the Participant’s
employment (whether pursuant to contract, common or civil law) which follows or
is in respect of a period that follows the Participant’s last day of actual and
active employment with the Company or any affiliate shall be deemed to extend
the Participant’s period of employment for any purpose, including for the
purpose of determining any right or entitlement the Participant has under the
Plan, including any entitlement to vesting or grants under the Plan.







--------------------------------------------------------------------------------





4.Payment. Once Restricted Stock Units have vested under this Agreement, the
Company will determine the number of Shares represented by the Restricted Stock
Units and deliver the total number of whole Shares and cash for any fractional
Share interest due to the Participant as soon as administratively possible after
such date (but in no event later than the 15th day of the third month after such
date). In the event of the Participant’s death, payment shall be made to the
Participant’s designated beneficiary, or absent such designation, in accordance
with the laws of descent and distribution. Notwithstanding any provision to the
contrary, if, in the reasonable determination of the Company, the Participant is
a “specified employee” for purposes of Code Section 409A, then, if necessary to
avoid the imposition of additional taxes or interest under Code Section 409A,
the Company shall not deliver the Shares otherwise payable upon the
Participant’s termination and separation of Service until the first business day
after the date that is at least six months following the Participant’s
termination and separation of Service. The delivery of the Shares shall be
subject to payment of the applicable withholding tax liability and the
forfeiture provisions of this Agreement.
The Restricted Stock Units under the Award shall be settled solely in newly
issued shares of Stock of Designer Brands Inc. The Participant may direct the
Company or any company appointed by the Company to effect the sale on behalf of
the Participant through the facilities of the New York Stock Exchange of Shares
issued to the Participant pursuant to this Award.


5.Dividend Equivalents. To the extent that cash dividends are paid on Shares
after the Grant Date and before the date the Participant receives the Shares
subject to Restricted Stock Units subject to this Agreement, the Restricted
Stock Units hereunder will be credited with an additional number of Restricted
Stock Units to reflect reinvested dividend equivalents with respect to the
period of time between the Grant Date and the delivery of Shares under this
Agreement. Such dividend equivalent credits will be equal in value (based on the
reported dividend rate on the date dividends were paid) to the amount of
dividends paid on the Shares represented by the Restricted Stock Units under
this Agreement. The Restricted Stock Units will be credited with whole and
fractional Restricted Stock Units equal to the dollar amount of the reinvested
dividend equivalents based on the Fair Market Value on the dividend payment
dates. The Participant shall vest in the additional Restricted Stock Units in
accordance with Sections 1 and 3 of the Agreement in the same manner that the
Participant vests in the original grant of Restricted Stock Units. These
additional Restricted Stock Units will be distributed in whole Shares in
accordance with Section 4 of this Agreement.


6.Right of Set-Off. By accepting these Restricted Stock Units, the Participant
consents to a deduction from, and set-off against, any amounts owed to the
Participant by the Company or a Subsidiary from time to time (including, but not
limited to, amounts owed to the Participant as wages, severance payments or
other fringe benefits) to the extent of the amounts owed to the Company or a
Subsidiary by the Participant under this Agreement.


7.No Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the Restricted Stock Units, including, without limitation,
voting rights and actual dividend rights with respect to the Shares represented
by the Restricted Stock Units.


8.Withholding Tax.


(a)Generally. The Participant is liable and responsible for all taxes owed in
connection with the Restricted Stock Units regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Restricted Stock Units. The Company does not make any representation or
undertaking regarding the tax treatment or the treatment of any tax withholding
in connection with the grant or vesting of the Restricted Stock Units or the
subsequent sale of Shares issuable pursuant to the Restricted Stock Units. The
Company does not commit and is under no obligation to structure the Restricted
Stock Units to reduce or eliminate the Participant’s tax liability.


(b)Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Stock Units (e.g., vesting or settlement) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), the Participant is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless the Participant elects to satisfy the
Tax Withholding Obligation by an alternative means that is then permitted by the
Company, the Participant’s acceptance of this Agreement constitutes the
Participant’s instruction and authorization to the Company to sell on the
Participant’s behalf the number of shares from those Shares issued to the
Participant at the time when the Restricted Stock Units become vested and
payable as the Company determines to be sufficient to generate net proceeds
sufficient satisfy the Tax Withholding Obligation. The Participant may not
satisfy the Participant’s tax withholding obligation by having the Company
withhold from Shares otherwise deliverable to the Participant. To the extent the
Participant is subject to U.S. tax laws, the Participant will be liable for the
payment of the employee share of the FICA (Social Security and Medicare) taxes
applicable to the Shares subject to the Participant at the time those Shares
vest, and not at the time they are subsequently issued. No additional FICA taxes
will be due when the Shares are actually issued. FICA taxes will be based on the
closing selling price of the Shares on the date those Shares vest under the
Award.





--------------------------------------------------------------------------------





1.Governing Law/Venue for Dispute Resolution. This Agreement shall be governed
by the laws of the State of Ohio, without regard to principles of conflicts of
law, except to the extent superseded by the laws of the United States of
America. The parties agree and acknowledge that the laws of the State of Ohio
bear a substantial relationship to the parties and/or this Agreement and that
the Restricted Stock Units and benefits granted herein would not be granted
without the governance of this Agreement by the laws of the State of Ohio. In
addition, all legal actions or proceedings relating to this Agreement shall be
brought exclusively in state or federal courts located in Franklin County, Ohio
and the parties executing this Agreement hereby consent to the personal
jurisdiction of such courts. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.


2.Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “Designee”). In fulfilling its responsibilities
hereunder, the Committee or its Designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
Designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its Designee and that any decision of the
Committee or its Designee relating to this Agreement shall be final and binding
unless such decision is arbitrary and capricious.


3.Prompt Acceptance of Agreement. The Restricted Stock Units grant evidenced by
this Agreement shall, at the discretion of the Committee, be forfeited if this
Agreement is not manually executed and returned to the Company, or
electronically executed by the Participant by indicating the Participant’s
acceptance of this Agreement in accordance with the acceptance procedures set
forth on the Company’s third-party equity plan administrator’s web site, within
90 days of the Grant Date.


4.Electronic Delivery and Consent to Electronic Participation. The Company may,
in its sole discretion, decide to deliver any documents related to the
Restricted Stock Units grant under and participation in the Plan or future
Restricted Stock Units that may be granted under the Plan by electronic means or
to request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of restricted stock unit grants and the
execution of restricted stock unit agreements through electronic signature.


5.Participant Information. By accepting the Award the Participant agrees to
provide the Company with all information (including personal information)
required by the Company in order to administer to the Plan. Each Participant
acknowledges that information required by the Company in order to administer the
Plan may be disclosed to any custodian appointed in respect of the Plan and
other third parties, and may be disclosed to such persons (including persons
located in the jurisdictions other than the Participant’s jurisdiction of
residence), in connection with the administration of the Plan. Each Participant
consents to such disclosure and authorizes the Company to make such disclosure
on the Participant’s behalf.


6.Notices. All notices, requests, consents and other communications required or
provided under this Agreement to be delivered by the Participant to the Company
will be in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or registered
mail, return receipt requested, postage prepaid, and will be effective upon
delivery to the Company at the address set forth below:


Designer Brands Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: Chief Administrative Officer
Facsimile: (614) 872-1475
With a copy to:
Designer Brands Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: General Counsel
Facsimile: (614) 872-1475





--------------------------------------------------------------------------------





All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to the Participant may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Participant.


7.Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Committee or the Board of Directors or
that was approved in writing by an officer of the Company pursuant to delegated
authority of the Committee provides for greater benefits to the Participant with
respect to vesting of the Award on Employment Termination, than provided in this
Agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Employment Termination by reason of such
specified events shall supersede the terms hereof to the extent permitted by the
terms of the Plan under which the Award was made.


8.Code Section 409A. To the extent the Participant is subject to US federal
income tax in connection with this Agreement, this Agreement shall be
interpreted in accordance with Code Section 409A so as to comply with an
exception to Code Section 409A, or to the extent that this Agreement provides
deferred compensation, to be in compliance with Code Section 409A. Accordingly,
references to termination of service, and similar terms shall be interpreted in
a manner consistent with the definition of “separation from service” under Code
Section 409A. This Agreement shall be deemed to be modified to the maximum
extent necessary to be in compliance with Code Section 409A’s rules. If the
Participant is unexpectedly required to include in the Participant’s current
year’s income any amount of compensation relating to this Award because of a
failure to meet the requirements of Code Section 409A, then to the extent
permitted by Code Section 409A, the Participant may receive a distribution of
cash or Shares in an amount not to exceed the amount required to be included in
income as a result of the failure to comply with Code Section 409A. In no event
may the Participant directly or indirectly designate the calendar year of a
payment, except as expressly permitted by Code Section 409A. Notwithstanding the
foregoing, the Participant recognizes and acknowledges that Code Section 409A
may impose certain taxes or interest charges upon the Participant for which the
Participant is and shall remain solely responsible.


9.Entire Agreement. Except as otherwise provided in this Agreement, this
Agreement and the Plan are: (a) intended to be the final, complete, and
exclusive statement of the terms of the agreement between the Participant and
the Company with regard to the subject matter of this Agreement; (b) supersede
all other prior agreements, communications and statements, whether written or
oral, express or implied, pertaining to that subject matter; and (c) may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements, oral or written, and not be explained or supplemented by evidence of
consistent additional terms.


10.Nature of Award. The Participant acknowledges that (a) the future value of
the underlying Shares is unknown and cannot be predicted with certainty and (b)
in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the shares received upon
settlement including (without limitation) any claim or entitlement resulting
from termination of the Participant’s active employment by the Company or a
Subsidiary (for any reason whatsoever and whether or not in breach of local
labor laws) and the Participant hereby releases the Company and its Subsidiaries
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the Restricted Stock Units and this Agreement, the Participant shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim.


11.Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among, as applicable, the
Participant’s employer (“Employer”) and the Company and its Subsidiaries, for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that
Employer and the Company and its Subsidiaries hold (but only process or transfer
to the extent required or permitted by local law) the following personal
information about the Participant: the Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (collectively, the “Data”). The Participant understands that Data may
be transferred to third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than those that apply in the
Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes these recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant





--------------------------------------------------------------------------------





may elect to deposit any Shares acquired upon vesting or earning of the
Restricted Stock Units. Grantee understands that Data will be held only as long
as is necessary to implement, administer and manage the Participant’s
participation in the Plan and in accordance with local law. Grantee understands
that the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
The Participant understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant hereby understands that the
Participant may contact his or her local human resources representative.


12.Clawback. Notwithstanding any provisions in this Agreement to the contrary,
any compensation, benefits or payments provided hereunder (or profits realized
from the sale of Shares delivered hereunder), shall be subject to recoupment and
recapture to the extent necessary to comply with the requirements of any
Company-adopted policy and/or laws or regulations, including, but not limited
to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, the
Exchange Act, Section 304 of the Sarbanes Oxley Act of 2002, any stock exchange
listed company manual or any rules or regulations promulgated thereunder with
respect to such laws, regulations and/or securities exchange listing
requirements, as may be in effect from time to time, and which may operate to
create additional rights for the Company with respect to this grant and recovery
of amounts relating thereto. By accepting this Award, the Participant agrees and
acknowledges that the Participant is obligated to cooperate with, and provide
any, and all assistance necessary to, the Company to recover, recoup or
recapture this Award or amounts paid under this Award pursuant to such law,
government regulation, stock exchange listing requirement or Company policy.
Such cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover, recoup or
recapture this Award or amounts paid under this Award from a Participant’s
accounts, or pending or future compensation or other grants




DESIGNER BRANDS INC.


By:
 
Name:
 
Its:
 







ACCEPTANCE OF AGREEMENT
The Participant hereby: (a) acknowledges that he or she has received a copy of
the Plan, a copy of the Company’s most recent annual report to shareholders and
other communications routinely distributed to the Company’s shareholders, and a
copy of the Plan description (Prospectus) pertaining to the Plan; (b) accepts
this Agreement and the Restricted Stock Units granted to him or her under this
Agreement subject to all provisions of the Plan and this Agreement;
(c) represents that he or she understands that the acceptance of this Agreement
through an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the Agreement; and (d) agrees that
no transfer of the Shares delivered in respect of the Restricted Stock Units
shall be made unless the Shares have been duly registered under all applicable
Federal and state securities laws pursuant to a then-effective registration
which contemplates the proposed transfer or unless the Company has received a
written opinion of, or satisfactory to, its legal counsel that the proposed
transfer is exempt from such registration.






 
Participant’s Signature
 
Date






